DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 04/15/2020 have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claim 4 limitation of “a total number of the first outer middle sipes in a tire circumferential direction is smaller than a total number of the first inner middle sipes in the tire circumferential direction” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It is noted Fig. 1 of the drawings of 01/15/2020 depict “a total number of the first outer middle sipes in a tire circumferential direction is equal to a total number of the first inner middle sipes in the tire circumferential direction”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2015-209189 A –of record).
Claim Interpretation: The limitations “a tread portion having a designated mounting direction to a vehicle”; “an outer side of the vehicle when the tire is mounted on the vehicle”; and “an inner side of the vehicle when the tire is mounted on the vehicle” is considered intended use as the claimed tire does not provide structure which would, with respect to mounting delineate a tire inside portion from a tire outside portion.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Tanaka teaches a pneumatic tire capable of achieving both wet performance and steering stability on a dry road surface.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The prior art is silent to any particular mounting requirement which implies the tire is suitable for having either tread edge Te, face the vehicle inside or vehicle outside when mounted. Thus, the tread pattern is configured to have an outer middle land portion 6, which is delimited between an outer shoulder circumferential groove 4 and an outer crown circumferential groove 3, positionable at an outer side of the vehicle when the tire is mounted on the vehicle, and an inner middle land portion 6, which is delimited between an inner shoulder circumferential groove 4 and an inner crown circumferential groove 3, positionable at an inner side of the vehicle when the tire is mounted on the vehicle, see above;
wherein the outer middle land portion 6 has first outer middle sipes 12 extending from the outer crown circumferential groove 3 toward the outer shoulder circumferential groove 4 and terminating within the outer middle land portion 6, see above;
wherein the inner middle land portion 6 has first inner middle sipes 13 extending from the inner shoulder circumferential groove 4 toward the inner 
wherein an angle of each of the first outer middle sipes with respect to a tire axial direction is smaller than an angle of each of the first inner middle sipes with respect to the tire axial direction, see below.
[AltContent: connector][AltContent: connector][AltContent: textbox (1st inner middle sipe angle)][AltContent: arrow][AltContent: textbox (1st outer middle sipe angle)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, As depicted above, a direction in which each of the first outer middle sipes is tilted relative to the tire axial direction and a direction in which each of the first inner middle sipes is tilted relative to the tire axial direction are opposite to each other.
Regarding claims 14-15, 18, As depicted below, the tread portion further includes the outer middle land portion further has second outer middle sipes extending from the outer shoulder circumferential groove 4 toward the outer crown circumferential groove 3 and terminating within the 
[AltContent: arrow][AltContent: textbox (1st inner middle sipe)][AltContent: arrow][AltContent: textbox (2nd outer middle sipe)][AltContent: arrow][AltContent: textbox (1st outer middle sipe)][AltContent: arrow][AltContent: textbox (Outer middle land portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As depicted above, the tread portion further includes having the length in the tire axial direction of each second outer middle sipe be at least 20% to 40% of a width in the axial direction of the outer middle land portion; and a length in the tire axial direction of each first inner middle sipe is at least 30% to 50% of a width in the axial direction of the inner middle land portion 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record) as applied to claims 1 and 15 above.
Claim Interpretation: The limitations “a tread portion having a designated mounting direction to a vehicle”; “an outer side of the vehicle when the tire is mounted on the vehicle”; and “an inner side of the vehicle when the tire is mounted on the vehicle” is considered intended use as the claimed tire does not provide structure which would, with respect to mounting delineate a tire inside portion from a tire outside portion.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st inner middle sipe)][AltContent: textbox (1st outer middle sipe)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Tanaka does not explicitly disclose the angle of each of the first outer middle sipes is 5 to 15°, and wherein the angle of each of the first inner middle sipes is 15 to 25°. However, Tanaka discloses the angle α5 of the inner middle sipes 12 – (construed as the first outer middle sipes) with respect to the tire circumferential direction is not particularly limited, but is preferably 45° or more, and more preferably 60° or more – (corresponds to an angle with respect to the axial direction of the 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 13, 16, to the extent Tanaka does not explicitly disclose the length in the tire axial direction of each first outer middle sipe is at least 30% of a width in the axial direction of the outer middle land portion; or the length of each second outer middle sipe is smaller than a length of each first outer middle sipe in the axial direction; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lengths in the claimed manner as Tanaka: discloses the inner end 13E of the outer middle sipe 13 is positioned axially outward of the outer end 12E of the inner middle sipe 12 in the tire 
Regarding claim 17, while Tanaka discloses the use of a chamfered portion 4s – (corresponds to the shallow groove portion that is formed at an outer side in the tire radial direction of each first outer middle sipe 13); it does not explicitly disclose a groove width of the shallow groove portion is 2 to 4 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lengths in the claimed manner as Tanaka: discloses a triangular chamfered portion 15 is formed at a corner portion P where the tread surface 6S of the middle rib 6 and the groove wall surface 4S of the shoulder main groove 4 intersect. The chamfered portion 15 includes a first chamfered portion 15A extending from the outer middle sipe 13 to one side in the tire circumferential direction and a second chamfered portion 15B extending to the other side; and further that such a chamfered portion 15 suppresses the movement of rubber on the open end side of the outer middle sipes 13 at the time of grounding, and suppresses the reduction in rigidity caused by the outer .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record) as applied to claim 1 above, and further in view of Miyazaki (US 2010/0116393 A1).
Regarding claim 4, Tanaka does not explicitly disclose a total number of the first outer middle sipes in a tire circumferential direction is smaller than a total number of the first inner middle sipes in the tire circumferential direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since; Miyazaki discloses a sipe is formed in a land portion of the tread surface, and it is possible to seize on a road surface based on an edge effect of the sipe, it is possible to enhance a turning performance at a time of cornering and a braking performance at a time of braking, even on a wet road surface and a dry road surface, in addition to an ice and snow road surface, see [0004]. And further that it is known that it is significant to make the number of the circumferential sipes of the shoulder land portion larger in the vehicle inner side than in the vehicle outer side, see [0050]. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record), in view of Miyazaki (US 2010/0116393 A1), as applied to claim 4 above, and further in view of Weber et al. (US 2021/0252916 A1).
Regarding claims 5-6, modified Tanaka does not explicitly disclose the total number of the first outer middle sipes is 60 to 70 and the total number of the first inner middle sipes is 70 to 80; where a difference between them is 5 to 15. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since; Weber discloses a tire suitable for forming an all-season tire, whose tread pattern includes land portions as profile ribs; and where the total number of sipes within each row of profile ribs is not more than 150, see abstract.
And as previously discussed, Miyazaki discloses it is significant to make the number of the circumferential sipes of the shoulder land portion larger in the vehicle inner side than in the vehicle outer side; which contributes to enhance a turning performance at a time of cornering and a braking performance at a time of braking, see rejection of claim 4. Thus, as the first outer/inner middle sipes are connected to the shoulder main grooves; one would reasonably expect the difference in sipe density between the inside and outside of the vehicle, where the total number of sipes is less than 150 to exhibit the same benefits as previously discussed.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record) as applied to claim 1 above, and further in view of Hada (US 2013/0167994 A1).
Regarding claims 7-8, modified Tanaka discloses the tread portion further includes an outer shoulder land portion 7 delimited between the outer shoulder circumferential groove 4 and an outer tread edge Te and an inner shoulder land portion 7 delimited between the inner shoulder circumferential groove 4 and an inner tread edge Te.
Modified Tanaka does not explicitly disclose the outer shoulder land portion has a width in the tire axial direction larger than that a width in the tire axial direction of the inner shoulder land portion; wherein the width of the outer shoulder land portion is 15% to 25% of a tread width of the tread portion, and wherein the width of the inner shoulder land portion is 10% to 20% of the tread width. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since; Hada discloses a land portion width W3d of the outer shoulder land portion 8A is larger than a land portion width W3e of the inner shoulder land portion 8B. With such an outer shoulder land portion 8A, a land ratio can be increased on the vehicle outer side of the tread portion 2 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 11, modified Tanaka further discloses each of the outer middle land portion, the inner middle land portion, the outer shoulder land portion, and the inner shoulder land portion is continuous in a tire circumferential direction, see figure in the rejection of claim 1.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record), in view of Hada (US 2013/0167994 A1), as applied to claim 7 above, and further in view of Nishiwaki  (US 2012/0222788 A1).
Regarding claims 9-10, modified Tanaka discloses the tread portion further includes an outer shoulder land portion 7 having outer shoulder sipes 11 extending from the outer shoulder circumferential groove 4 toward the outer tread edge Te, and terminating within the outer shoulder land portion 
Modified Tanaka does not explicitly disclose each of the outer shoulder sipes has a length in the tire axial direction smaller than a length of each of the inner shoulder sipes in the tire axial direction; or the length of each of the outer shoulder sipes is 20% to 40% of the width of the outer shoulder land portion, and wherein the length of each of the inner shoulder sipes is 50% to 70% of the width of the inner shoulder land portion:
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since; Nishiwaki discloses a tread pattern suitable for improved in drainage performance while maintaining uneven wear resistance, see [0002]. The tread pattern is configured to have semi-closed inside-shoulder sipes 16 extending from the axially outer edges 3e of the shoulder longitudinal grooves 3 toward the axially outside of the tire and terminated without reaching the tread edges Te. And where the inside-shoulder sipes 16 are desirably different in axial length to thereby provide a circumferential rigidity balance; to include having one sipe length be within a range of 80% – 125% of the other sipe length. Thus it is considered that for modified Tanaka’s outer/inner shoulder sipes 11 which are at least 50% of the width of the 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-209189 A –of record) as applied to claim 1 above, and further in view of Hayashi (US 2013/0167997 A1 – of record).
Regarding claim 12, while modified Tanaka discloses the tread portion further includes crown land portion 5 delimited between the outer crown circumferential groove 3 and the inner crown circumferential groove 3, wherein the crown land portion 5 has inner crown sipes (depicted but not annotated) extending from the inner crown circumferential groove 3 toward the tire equator and terminating within the crown land portion, wherein the inner middle land portion 6 has second inner middle sipes 12 extending from the inner crown circumferential groove 3 toward the inner shoulder circumferential groove 4 and terminating within the inner middle land portion 6; it does not explicitly disclose the inner crown sipes and the second 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since; Hayashi discloses a rib-based tread pattern capable of improving the drainage performance while maintaining the uneven wear resistance and noise performance of the tire, see [0001]. The tread pattern is configured to sipes S1 and S2 disposed on the crown rib 4A and middle rib 4B respectively and where a centerline drawn from the sipe S1 across the crown main groove 3A to thereby connect to the centerline of sipe of S2 is substantially a straight line, see FIG. 1. Hayashi further discloses the use of sipes S1 and S2 allow for the main crown main grooves 3A to suppress excitation of its air column resulting from inflow of air from wide lateral grooves, thereby improving noise performance, see [0038]. 
Regarding claims 19-20, as depicted in the rejection of claims 14-15, 18 above, Tanaka discloses the tread portion further includes having the length in the tire axial direction of each second outer middle sipe 12 be at least 20% to 40% of a width in the axial direction of the outer middle land portion 6; and where the length of each second inner middle sipe is smaller than a length of each first inner middle sipe in the tire axial direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749